Citation Nr: 0611750	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  03-35 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left foot 
keratosis, to include consideration as being secondary to a 
service-connected disability.

2.  Entitlement to service connection for a left leg 
condition, to include consideration as being secondary to a 
service-connected disability.

3.  Entitlement to an increased rating for a low back strain, 
currently rated as 10 percent disabling.

4.  Entitlement to a spousal aid and attendance allowance.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from February 1963 to December 
1964.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of May 2002 and later by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).   

A hearing was held at the RO before the undersigned Veterans 
Law Judge in May 2005.  A transcript of the testimony has 
been associated with the claims file.  

The issues of entitlement to an increased rating for a low 
back strain and entitlement to a spousal aid and attendance 
allowance are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Development of the record is sufficiently complete to 
permit a fair and just resolution of the issue of service 
connection for left foot and left leg disorders, and there 
has been no prejudicial failure of notice or assistance to 
the appellant.

2.  The preponderance of the evidence shows that the 
veteran's current left foot and left leg disorders were not 
manifested in service, or compensably disabling until many 
years after service, and are not related to active duty 
service or any incident therein.

3.  The veteran's left foot and left leg disorders were not 
caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

Left foot keratosis and a left leg disorder were not incurred 
in or aggravated by service, may not be presumed to have been 
incurred in service, and were not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) defines the 
obligations of the VA with respect to the duty to assist 
claimants in the development of their claims.  First, the VA 
has a duty to notify the claimant and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103.  Second, the VA has a duty to assist the claimant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
implementing regulations have been fulfilled.  In Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006), the Court held, in 
part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that supports to the claim.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  This "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

The Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.  The veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claims.  The letters from the RO dated in 
January 2002 and July 2003 provided the veteran with a 
specific explanation of the type of evidence necessary to 
substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The July 
2003 letter from the RO specifically advised him that he 
should let the RO know if there was any other evidence or 
information that he though would support his claim.  Thus, 
the fourth element is satisfied.  This letter was sent after 
the initial adjudication of May 2002, but the case has since 
been re-adjudicated, and there is no prejudice to the veteran 
in deciding these issues now.  The VA has no outstanding duty 
to inform the appellant that any additional information or 
evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran testified at a hearing held before the undersigned 
Veterans Law Judge.  The claims file contains his service 
medical records.  His post-service treatment records have 
also been obtained.  He has been afforded VA examinations.  
The Board does not know of any additional relevant evidence 
which has not been obtained.  After the hearing, the record 
was held open for additional evidence, which was received.  
For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.  

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
arthritis or a cardiovascular disease is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a).  This regulation has 
been interpreted by the Court to allow service connection for 
a disorder which is caused by a service-connected disorder, 
or for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  

The veteran had active service from February 1963 to December 
1964.  He has previously established service connection for 
postoperative residuals of fusion of the right ankle, rated 
as 40 percent disabling; a low back strain, rated as 10 
percent disabling; and a laceration scar on the bridge of the 
nose, rated as noncompensably disabling.

The veteran's service medical records do not contain any 
significant references to symptoms, findings, or diagnoses of 
a disorder of the left foot or left leg.  On entrance 
examination, it was noted that the veteran had a half inch 
growth on the left knee.  Similarly, the report of a medical 
examination conducted in February 1963 reflects that the 
veteran had a fibroma of the left knee, however, it was noted 
that it had been present for at least 10 years.  Clinical 
evaluation of the lower extremities and feet was otherwise 
normal.  The report of a medical history given by the veteran 
in February 1963 is likewise negative for any mention of 
abnormalities of the left leg or foot.  Service medical 
records dated in October 1963 refer to the fracture of the 
right ankle for which the veteran has already established 
service connection, but do not contain any mention of any 
injury affecting the left leg or foot.  The report of a 
medical examination conducted in December 1964 is also 
negative for references to a left foot or left leg disorder.  

There are no medical treatment records containing a diagnosis 
of any disorder of the left foot or left leg until many years 
after separation from service.  The report of a disability 
evaluation examination conducted by the VA in April 1979 
includes a reference to a tender callous in the mid 
metatarsal area on the left foot, but there was no medical 
opinion linking the disorder to service.  Although that 
report noted that the veteran attributed this callus to 
having to bear weight on that side, the fact that the 
veteran's own account of the etiology of his disability was 
recorded in his medical records is not sufficient to support 
the claim.  In LeShore v. Brown, 8 Vet. App. 406, 409 (1995), 
the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence...[and] a bare transcription of 
a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

More recent VA and private treatment records contain 
diagnoses of various chronic disorders of the left leg, 
including arthritis, venous insufficiency, and 
arteriosclerotic peripheral vascular disease.  Again, 
however, there is no indication that these disorders are 
related to service.  

The clinical and other probative evidence of record also 
fails to indicate an etiological relationship between the 
veteran's left leg and foot disorders and his service-
connected right ankle or back disorder.  The report of a 
disability evaluation examination conducted by the VA in May 
2002 reflects that the examiner noted that the veteran had 
left foot plantar keratosis, but concluded that "this is not 
related to his right ankle injury, but more related to the 
anatomical characteristics of his left foot, which result in 
increased pressure over the metatarsal heads."  

The Board has noted that the veteran has expressed his own 
opinion that his service-connected right ankle disorder 
caused his left foot and left leg disorders.  However, the 
Board notes that the veteran is not competent, as a lay 
person, to make such a medical judgment. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

Although the veteran had reported during the hearing that his 
doctors had told him that his disorders of the left leg and 
foot were caused by his service-connected right ankle 
disorder, those statements by the veteran are not sufficient 
to support the claim.  The Court has held that hearsay 
medical evidence, as transmitted by a lay person, is not 
sufficient to support a claim because the connection between 
what a physician said and the lay person's account of what 
the physician purportedly said is simply too attenuated and 
inherently unreliable to constitute medical evidence.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  See also 
Kirwin v. Brown, 8 Vet. App. 148, 153 (1995).  The veteran 
submitted VA medical evidence after the hearing, but the only 
opinion in that evidence was that the service-connected right 
ankle disorder is aggravating the service-connected back 
condition.  There was no such opinion on the left leg or foot 
issues.

In summary, the Board notes that the record is devoid of 
competent evidence establishing that the veteran's left foot 
and left leg disorders became manifest or otherwise 
originated during the veteran's period of service or were 
manifest to a compensable degree within one year thereafter.  
The probative medical evidence simply fails to adequately 
establish any relationship or nexus between such disorders 
and the veteran's period of service.  The preponderance of 
the competent evidence of record also shows that such 
disorders are not etiologically related to or aggravated by 
the veteran's service-connected disabilities.  Therefore, the 
Board concludes that a left foot disorder and a left leg 
disorder were not incurred in or aggravated by service, may 
not be presumed to have been incurred in service, and were 
not proximately due to or the result of a service-connected 
disability.  


ORDER

1.  Entitlement to service connection for left foot 
keratosis, to include consideration as being secondary to a 
service-connected disability, is denied.

2.  Entitlement to service connection for a left leg 
condition, to include consideration as being secondary to a 
service-connected disability, is denied.


REMAND

The Board finds that additional development of evidence is 
required with respect to the claim for an increased rating 
for a low back strain.  The veteran's most recent disability 
evaluation was conducted in May 2002.  That examination is 
too old to allow adequate assessment of the current severity 
of the disorder.  In addition, the regulatory criteria for 
rating back disorders were revised subsequent to the date of 
that examination.  The Board concludes that a new examination 
is required to allow proper assessment of the disability.  
The VCAA requires that the VA afford a veteran a medical 
examination or obtain a medical opinion when necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d).  
When the medical evidence is not adequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another examination.  See Littke v. Derwinski, 1 
Vet. App. 90 (1991).  

The Board also finds that additional development of evidence 
is required with respect to the claim for a spousal aid and 
attendance allowance.  Under 38 C.F.R. § 3.351(a)(2), 
increased compensation is payable to a veteran by reason of 
the veteran's spouse being in need of aid and attendance.  In 
statements in support of claim dated in October 2001 and June 
2002, the veteran reported that his wife received disability 
benefits from the Social Security Administration based on her 
disabilities.  The Board notes, however, that the records 
from that organization have not been obtained.  The Board 
also notes that the veteran's wife has not been afforded a VA 
disability evaluation examination in connection with that 
claim.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
orthopedic examination for the purpose of 
assessing the severity of his service-
connected disability of the lumbar spine, 
and the effect of his service-connected 
disability on his ability to engage in 
activities of employment.  All required 
tests and studies should be accomplished.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.  The examiner 
should comment on the functional 
limitations, if any, associated with the 
veteran's service-connected spine 
disorder.  All findings necessary to 
evaluate the veteran's spine disorder 
under the revised Formula for Rating 
Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, as well as the 
new General Rating Formula for Diseases 
and Injuries of the Spine should be 
provided.  

The examiner should identify the 
limitations on activity imposed by the 
disabling condition, viewed in relation 
to the medical history, and considered 
from the point of view of the veteran 
working or seeking work, with a full 
description of the effects of the 
disability upon his ordinary activity.  

The examiner is requested to specifically 
comment on: i) whether pain is visibly 
manifested on movement; ii) the presence 
and degree of, or absence of, muscle 
atrophy attributable to the service-
connected disorder; iii) the presence or 
absence of changes in the condition of 
the skin indicative of disuse due to the 
service-connected disability; or iv) the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability.  

2.  The RO should obtain copies of the 
veteran's wife's Social Security 
Administration file, to include the 
medical evidence upon which benefits were 
granted.  

3.  The veteran's wife should then be 
afforded a VA aid and attendance 
examination to determine the current 
severity of her disabilities with respect 
to the criteria for aid and attendance 
benefits.  The claims folder (including 
copies of her treatment records and 
Social Security Administration disability 
benefits records)  should be made 
available to the examiner for review 
before the examination.  The examiner 
must express an opinion as to whether the 
veteran's wife's disabilities render her 
in need of aid and attendance.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


